DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 10-14, 22, 37-48 in the reply filed on  7/25/22 is acknowledged.  Thus, claims 32-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse. 

Specification
Since the related parent application under the title has been matured into a patent, therefore the application should be incorporated under related application under the title

The abstract should have been updated to reflect method invention.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14, 22, 37, 38, 41-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since the claim directed to method, therefore the recites of “comprising a catalytic laminate having a top surface and a bottom surface, the bottom surface having a bottom thin foil bonded to the bottom 10surface of the catalytic laminate, and a comparatively thicker removable backing foil applied to the bottom thin foil, the catalytic laminate having particles of catalyst below a resin rich surface which enables electroless plating only on surfaces which have been drilled or 15where the resin rich surface has been removed, the process comprising” (see claim 10, lines 2-11 of the preamble) should be reformulated / rewritten into method limitation such as:
 --"A process for forming vias and traces on a circuit board comprising:”--
 --“providing the circuit board having a catalytic laminate having a top surface and a bottom surface, the bottom surface having a bottom thin foil bonded to the bottom 10surface of the catalytic laminate, and a comparatively thicker removable backing foil applied to the bottom thin foil, the catalytic laminate having particles of catalyst below a resin rich surface which enables electroless plating only on surfaces which have been drilled or 15where the resin rich surface has been removed”—
“until copper is deposited”(claim 10, lines 23-24) is unclear and confusing since no depositing of copper set forth prior to this.  The use of :--” by depositing of copper until”--  It is suggested 
“the exposed copper regions”(claim 10, line 26) lack proper antecedent basis.  This should be changed to:--" the exposed copper areas”--.
“the exposed copper regions”(claim 10, line 29) lack proper antecedent basis.  This should be changed to:--" the exposed copper areas”--.
“optionally”(about claim 10, line 19) should be deleted, since optionally is not a positive method limitation.
“the exposed copper regions”(claim 22, line 2) lack proper antecedent basis.  This should be changed to:--" the exposed copper areas”--.
The preamble of claim 41 , lines 1-5 is suggested to rewritten as:
--"A process for forming vias and traces on a circuit board comprising:”--.
--“providing the circuit board comprises a catalytic laminate having a bottom thin foil bonded to the catalytic laminate, a 5comparatively thicker backing foil adjacent to the bottom thin foil, and a top thin foil;--.
Alternative “or through hole drilling”(claim 41, lines 16-17) should be removed. 
“until copper is deposited”(claim 41, lines 20-21) is unclear and confusing since no depositing of copper set forth prior to this.  The use of :--” by depositing copper until”--  It is suggested.
“the exposed copper regions” (claim 41, lines 23, 25) lacks proper antecedent basis.
“quick etching step uses” (claim 48, line 2) should be changed to:--“quick etching further comprises”--.
The above is example of inconsistency and problematic issue noticed by the Examiner. Applicant is respectfully asked to review the entire application for any deficiency that may still be present.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/
Primary Examiner, Art Unit 3729                                                                                                                                                                                         

mt